      Case 3:19-cv-00423 Document 111-2 Filed 07/21/21 Page 1 of 17 PageID #: 2450
                                    Hershel Woodrow “Woody” Williams




                                           UNEXPECTED HERO FROM THE FARM

    THIS AUTHOR AND PUBLISHING AGREEMENT, (“Agreement”) dated DATE, 2017, is between Hershel Woodrow
    “Woody” Williams, World War II United States Marine Corps Veteran and Congressional Medal of Honor Recipient,
    “Mr. Williams”), Bryan Rigg (“Author"), and the Williams’ family representative and veteran, Brent Casey.
        WHEREAS, Mr. Hershel Williams has authorized Bryan Rigg to author a Book (“Book”) about his life,
        WHEREAS, Author Mr. Rigg has agreed to write a Book about Mr. Williams’ life,
        WHERAS, Mr. Williams and Mr. Rigg have agreed to mutually collaborate to achieve the spirit and intent of the
        Book as outlined below,
        NOW THEREFORE, in consideration of the promises herein, the parties agree:

1. Sources for The Story:
    From Mr. Williams: Mr. Rigg will gather factual information for the Book from (i) personal interviews with Mr.
    Williams, (ii) information, articles, or artifacts provided by Mr. Williams, and (iii) other individuals who may have
    knowledge of Mr. Williams’ life before, during, and after his return from World War II.

    From The Williams Family: Mr. Williams’ immediate and extended family members will provide information about
    his childhood, years growing up, his service to country, life following World War II, career history, community
    service, achievements, home life, and other appropriate personal information applicable to Mr. Williams’ life story.

2. Preexisting Writings, Content, Ideas, or Interviews:
   All prior or already-completed interviews, writings, ideas, discussions, or research regarding the Book that predate
   this Agreement shall be covered by this Agreement.

3. Mr. Williams’ Intent for the Book:
   Mr. Williams’ principal goal for the Book is to amplify readers’ loyalty to their country and their individual
   responsibility as a citizen by demonstrating the average citizen's ability to go above and beyond their own
   immediate interests to protect America’s way of life and our liberty. Mr. Williams hopes the youth reading this
   Book will get a sense of their obligation to the freedom their country provides them.

4. Honorable and Truthful Content:
   Due to the powerful nature of Mr. Williams’ American Story, and the prominence of the Congressional Medal of
   Honor, it is imperative that the story, the Book, and all related marketing and representations are done
   professionally, respectfully, and in a consistent manner by all parties. Mr. Riggs will write the Book factually, both
   from written records and from input provided by others.

    Although horrors are a reality of war, and a natural part of this story, Mr. Williams wants the Book to emphasize
    the achievements of those who sacrificed their lives and celebrate with the reader the success and sustained
    subsequent peace that came from victory and being on the winning side.

5. Title: The title of the Book will be mutually decided by Mr. Williams, Bryan Rigg, and the Williams family to most
   accurately represent (i) the story and the man, (ii) the spirit and intent of its message, and (iii) to best inspire
   commercial success of the Book with the public.
                                                                                                              Page 1 of 3
                                                                                                         Rigg_000897
                                                                                                         EXHIBIT B
      Case 3:19-cv-00423 Document 111-2 Filed 07/21/21 Page 2 of 17 PageID #: 2451
                                     Hershel Woodrow “Woody” Williams




6. Williams’ Family Authorized Representative; Brent Casey or Other:
   If needed, Brent Casey and Mr. Williams shall mutually represent the extended Williams family’s input regarding
   input to the Book. If applicable, this will assist Author Mr. Rigg by providing him a single and consistent information
   source, for any minor disputes.

    If Mr. Williams predeceases before or after the Book is completed, Brent Casey shall be the Authorized Family
    Representative and will have sole authority to make final decisions on behalf of Mr. Williams, with reasonable input
    and consent from all applicable Williams’ family members. Brent Casey shall also have authority to administer and
    obtain all continuing related paperwork, contracts, licensing, tax, and / royalty matters associated with the Book
    and any future parties. If Brent Casey passes or is otherwise permanently unable to fulfill his role as Authorized
    Family Representative regarding the duties listed, the applicable Williams’ family members shall choose a new
    Authorized Family Representative by majority vote, and that person shall have the rights and duties of this role.

7. Final Approval – Book Content and Publication:
   The Book will be a collaborative effort by all parties noted above. However, due to the personal nature of the
   authorized biography about his life, Mr. Williams shall have the sole, exclusive, and final decision on the Book
   content, title, and when the Book is complete and ready to be published. This final approval must be provided in
   writing by Mr. Williams to Author Mr. Rigg, or if Mr. Williams predeceases publication, by his designee, Brent Casey,
   before the Book can be publically announced or published, which shall not be unreasonably withheld.

    The design, format, and style of the Book, including text, photos, graphic material, and dust jacket art will also be
    mutually developed, with final approval required from Mr. Williams, which will not be unreasonably withheld.

8. Promotion and Marketing:
   Author Mr. Rigg, Mr. Williams, and Brent Casey will mutually determine the most effective method to promote
   Book sales, including signing tours or publicity materials. This may be coordinated in conjunction with a publishing
   company, consultant, or other entity. All media or public presentations about Mr. Williams or the Book will be
   mutually developed by the parties, but must be pre-approved by Mr. Williams, and may not be presented publicly
   if Mr. Williams does not approve.

9. Exclusivity and Limits:
   Mr. Williams grants Author Mr. Rigg the sole and exclusive rights to write the book covered by this agreement which
   may be sold and licensed individually or via a publishing company or on-line publishing company outlet in the native
   English, or any translated, language in the United States or globally, in paper, audio, digital, or electronic format.

    This Agreement does not cover, nor limit, Mr. Williams or any Williams’ family member writing, publishing, or selling
    a different future book, movie, manuscript, or short stories about Mr. Williams, his life, or his legacy with a different
    perspective.

10. Copyright Ownership:
    Because the Book and the story are inherently irremovable and inseparable from Mr. Williams himself and his
    family, copyright ownership of the Book shall remain with Mr. Williams and his estate, unless and until mutually
    modified by the parties in a subsequent publishing company agreement.



                                                                                                                  Page 2 of 3
                                                                                                             Rigg_000898
      Case 3:19-cv-00423 Document 111-2 Filed 07/21/21 Page 3 of 17 PageID #: 2452
                                    Hershel Woodrow “Woody” Williams




11. No Derivative Works:
    This Agreement covers all rights and obligations related to the single Book. This Agreement does not provide the
    right for Author Mr. Rigg to independently develop, write, sell, or market derivative works of the Book or of Mr.
    Williams’ life such as movies, sequels, short stories, television, merchandise, memorabilia, or manuscripts.

12. Publishing Company Agreement:
    Author Mr. Rigg, Mr. Williams, and Brent Casey will mutually negotiate and establish any required contract or
    agreement with a mutually agreed publishing company with input from all parties. If any dispute exists in drafting
    the details of a publishing contract, Mr. Williams, or Brent Casey in his capacity as the Family Representative, will
    have the final determination regarding terms of the publishing contract.

13. Royalties:
    Author Mr. Rigg and Mr. Williams shall each receive an equal 50%/50% share of the net Royalty proceeds from sales
    of the Book, calculated after marketing, promotional, shipping, printing, or any other related publishing company
    percentages or costs. For the absence of doubt, this means the Royalties available for the 50% split will be
    calculated after all other current and future production, marketing, publishing, or commission costs related to the
    Book are paid.

14. Successor Beneficiaries of Royalties:
    Rights to receive Royalties from Book sales after the death of Author Mr. Rigg or Mr. Williams, shall be to their
    respective successor beneficiaries listed below:

                    For Author Bryan Rigg                             For Mr. Hershel Woodrow Williams
     Beneficiary:    To be input by Bryan Rigg              Beneficiary:     Hershel Woodrow Williams’ Estate
     Trustee:        To be input by Bryan Rigg              Trustee:         Name of Woody’s Estate Trustee
     BR Initials: ________ Trustee Initials: _________      HWW Initials: ________ Trustee Initials: _________

15. Disputes: Mr. Rigg and Mr. Williams agree if there is a disagreement under this Agreement, it will be resolved in
    good faith by Brent Casey, only after seeking and fairly considering all input from the Williams’ family members.

16. Governing Law: This Agreement is subject to the laws of the State of West Virginia.

17. Entire Agreement: This Agreement reflects the entire understanding between the parties and it may not be
    changed except in writing signed by each applicable party below, or their lawful designee.



     Hershel Woodrow Williams                 Author Bryan Rigg                    Family Rep. Brent Casey


     Signed:_______________________           Signed:____________________          Signed:_____________________
     Name: Hershel Woodrow Williams           Name: Bryan Rigg                     Name: Brent Casey
     Date: ________________________           Date: _____________________          Date: ______________________



                                                                                                              Page 3 of 3
                                                                                                         Rigg_000899
      Case 3:19-cv-00423 Document 111-2 Filed 07/21/21 Page 4 of 17 PageID #: 2453
                                     Hershel Woodrow “Woody” Williams




                                                      BOOK AGREEMENT

    THIS AUTHOR AND PUBLISHING AGREEMENT, (“Agreement”) dated DATE, 2018, is between Hershel Woodrow
    “Woody” Williams, World War II United States Marine Corps Veteran and Congressional Medal of Honor Recipient,
    “Mr. Williams”), and Bryan Rigg (“Author").

        WHEREAS, Mr. Williams has authorized Bryan Rigg to author a biography (“Book”) about his life,
        WHEREAS, Author has agreed to write a biography about Mr. Williams’ life,
        WHEREAS, Mr. Williams and Author may partner with a publishing company (“Publisher”)
        NOW THEREFORE, in consideration of the promises herein, the parties agree:

1. Sources for The Story:
    From Mr. Williams: Author has, and will, gather factual information for the Book from (i) personal interviews with
    Mr. Williams, (ii) information, articles, or artifacts provided by Mr. Williams, and (iii) other individuals who may have
    knowledge of Mr. Williams’ life before, during, and after his return from World War II.

2. Preexisting Writings, Content, Ideas, or Interviews: All prior or already-completed interviews, writings, ideas,
   discussions, or research regarding the Book that predate this Agreement shall be covered by this Agreement.

3. Author’s Intent for the Book: Mr. Williams has entrusted Author to write the book with a particular focus on the
   Mr. Williams’ heroism on Iwo Jima for which he was awarded the Congressional Medal of Honor.

4. Honorable and Truthful Content: Due to the prominence of the Congressional Medal of Honor, an important
   element of the Book and related marketing is done professionally and respectfully. Working Draft #XX of the Book
   is attached as Exhibit A and is approved as to form and substance by Mr. Williams.

5. Title: The working titles of the Book are “Honor Under Fire” and “Flamethrower.” The final title of the Book will be
   mutually decided by the Publisher and Author with input from Mr. Williams to most accurately represent (i) the
   story and the man, (ii) the spirit and intent of its message, and (iii) to best inspire commercial success of the Book
   with the public.

6. Final Approval – Book Content and Publication: The Publisher and Author, with Mr. Williams’ input, shall mutually
   decide on the Book content, title, and when the Book is complete and ready to be published. The design, format,
   and style of the Book, including text, photos, graphic material, and dust jacket art will also be determined by
   Publisher and Author, with Mr. Williams’ input.

7. Promotion and Marketing: The Publisher and Author will determine the most effective method to promote Book
   sales, including signing tours or publicity materials. This may be coordinated in conjunction with a publishing
   company, consultant, or other entity. All media or public presentations about Mr. Williams or the Book will be
   mutually developed by the parties.

8. Exclusivity and Limits: Mr. Williams grants Author the sole and exclusive rights to write the book covered by this
   agreement which Author may sell and license individually or via a publishing company in English, or any translated,
   language in the United States or globally, in paper, audio, digital, or electronic format.
                                                                                                                  Page 1 of 2
                                                                                                            Rigg_000907
       Case 3:19-cv-00423 Document 111-2 Filed 07/21/21 Page 5 of 17 PageID #: 2454
                                     Hershel Woodrow “Woody” Williams




9. Copyright Ownership: Author shall have full and complete copyright ownership of the Book unless and until
   mutually modified by the parties in a subsequent publishing company agreement.

10. No Derivative Works: This Agreement covers all rights and obligations related to the single Book. This Agreement
    does not provide the right for Author to independently develop, write, sell, or market derivative works of the Book
    or of Mr. Williams’ life such as movies, sequels, short stories, television, merchandise, memorabilia, or manuscripts.
    This Agreement does not cover, nor limit, Mr. Williams or any Williams’ family member writing, publishing, or selling
    a different future book, movie, manuscript, or short stories about Mr. Williams, his life, or his legacy with a different
    perspective.[DE1]

11. Publishing Company Agreement: Author with Mr. Williams’ input shall have the sole discretion to choose the
    publishing company.

12. Royalties: Author Mr. Rigg and Mr. Williams shall each receive an equal 50% / 50% share of the net royalty proceeds
    from sales of the Book, calculated after any applicable agent fees, marketing, promotional, shipping, printing, or
    any other related publishing company percentages or costs. For the absence of doubt, this means the royalties
    available for the 50% split will be calculated after all other production, marketing, and publishing expenses are paid.

13. Successor Beneficiaries of Royalties: Rights to receive Royalties from Book sales after the death of Author or Mr.
    Williams, shall be to their respective successor beneficiaries listed below:

                     For Author Bryan Rigg                              For Mr. Hershel Woodrow Williams
     Beneficiary:     Rigg FLP                                Beneficiary:   Hershel Woodrow Williams’ Estate
     BR Initials: ________                                    HWW Initials: ________

14. Disputes: Mr. Rigg and Mr. Williams agree if there is a disagreement under this Agreement, it will be resolved in
    good faith after seeking and fairly considering input from the Williams’ family members.

15. Governing Law: This Agreement is subject to the laws of the State of West Virginia.

16. Entire Agreement: This Agreement reflects the entire understanding between the parties and it may not be
    changed except in writing signed by each applicable party below, or their lawful designee.


     Hershel Woodrow Williams                                      Author Bryan Rigg

     Signed:_____________________________                          Signed:__________________________
     Name: Hershel Woodrow Williams                                Name: Bryan Rigg
     Date: ______________________________                          Date: ___________________________




                                                                                                                  Page 2 of 2
                                                                                                             Rigg_000908
      Case 3:19-cv-00423 Document 111-2 Filed 07/21/21 Page 6 of 17 PageID #: 2455
                                    Hershel Woodrow “Woody” Williams




                                           UNEXPECTED HERO FROM THE FARM

    THIS AUTHOR AND PUBLISHING AGREEMENT, (“Agreement”) dated DATE, 2017, is between Hershel Woodrow
    “Woody” Williams, World War II United States Marine Corps Veteran and Congressional Medal of Honor Recipient,
    “Mr. Williams”), Bryan Rigg (“Author"), and the Williams’ family representative and veteran, Brent Casey.
        WHEREAS, Mr. Hershel Williams has authorized Bryan Rigg to author a Book (“Book”) about his life,
        WHEREAS, Author Mr. Rigg has agreed to write a Book about Mr. Williams’ life,
        WHERAS, Mr. Williams and Mr. Rigg have agreed to mutually collaborate to achieve the spirit and intent of the
        Book as outlined below,
        NOW THEREFORE, in consideration of the promises herein, the parties agree:

1. Sources for The Story:
    From Mr. Williams: Mr. Rigg will gather factual information for the Book from (i) personal interviews with Mr.
    Williams, (ii) information, articles, or artifacts provided by Mr. Williams, and (iii) other individuals who may have
    knowledge of Mr. Williams’ life before, during, and after his return from World War II.

    From The Williams Family: Mr. Williams’ immediate and extended family members will provide information about
    his childhood, years growing up, his service to country, life following World War II, career history, community
    service, achievements, home life, and other appropriate personal information applicable to Mr. Williams’ life story.

2. Preexisting Writings, Content, Ideas, or Interviews:
   All prior or already-completed interviews, writings, ideas, discussions, or research regarding the Book that predate
   this Agreement shall be covered by this Agreement.

3. Mr. Williams’ Intent for the Book:
   Mr. Williams’ principal goal for the Book is to amplify readers’ loyalty to their country and their individual
   responsibility as a citizen by demonstrating the average citizen's ability to go above and beyond their own
   immediate interests to protect America’s way of life and our liberty. Mr. Williams hopes the youth reading this
   Book will get a sense of their obligation to the freedom their country provides them.

4. Honorable and Truthful Content:
   Due to the powerful nature of Mr. Williams’ American Story, and the prominence of the Congressional Medal of
   Honor, it is imperative that the story, the Book, and all related marketing and representations are done
   professionally, respectfully, and in a consistent manner by all parties. Mr. Riggs will write the Book factually, both
   from written records and from input provided by others.

    Although horrors are a reality of war, and a natural part of this story, Mr. Williams wants the Book to emphasize
    the achievements of those who sacrificed their lives and celebrate with the reader the success and sustained
    subsequent peace that came from victory and being on the winning side.

5. Title: The title of the Book will be mutually decided by Mr. Williams, Bryan Rigg, and the Williams family to most
   accurately represent (i) the story and the man, (ii) the spirit and intent of its message, and (iii) to best inspire
   commercial success of the Book with the public.
                                                                                                              Page 1 of 3
                                                                                                         Rigg_000910
      Case 3:19-cv-00423 Document 111-2 Filed 07/21/21 Page 7 of 17 PageID #: 2456
                                     Hershel Woodrow “Woody” Williams




6. Williams’ Family Authorized Representative; Brent Casey or Other:
   If needed, Brent Casey and Mr. Williams shall mutually represent the extended Williams family’s input regarding
   input to the Book. If applicable, this will assist Author Mr. Rigg by providing him a single and consistent information
   source, for any minor disputes.

    If Mr. Williams predeceases before or after the Book is completed, Brent Casey shall be the Authorized Family
    Representative and will have sole authority to make final decisions on behalf of Mr. Williams, with reasonable input
    and consent from all applicable Williams’ family members. Brent Casey shall also have authority to administer and
    obtain all continuing related paperwork, contracts, licensing, tax, and / royalty matters associated with the Book
    and any future parties. If Brent Casey passes or is otherwise permanently unable to fulfill his role as Authorized
    Family Representative regarding the duties listed, the applicable Williams’ family members shall choose a new
    Authorized Family Representative by majority vote, and that person shall have the rights and duties of this role.

7. Final Approval – Book Content and Publication:
   The Book will be a collaborative effort by all parties noted above. However, due to the personal nature of the
   authorized biography about his life, Mr. Williams shall have the sole, exclusive, and final decision on the Book
   content, title, and when the Book is complete and ready to be published. This final approval must be provided in
   writing by Mr. Williams to Author Mr. Rigg, or if Mr. Williams predeceases publication, by his designee, Brent Casey,
   before the Book can be publically announced or published, which shall not be unreasonably withheld.

    The design, format, and style of the Book, including text, photos, graphic material, and dust jacket art will also be
    mutually developed, with final approval required from Mr. Williams, which will not be unreasonably withheld.

8. Promotion and Marketing:
   Author Mr. Rigg, Mr. Williams, and Brent Casey will mutually determine the most effective method to promote
   Book sales, including signing tours or publicity materials. This may be coordinated in conjunction with a publishing
   company, consultant, or other entity. All media or public presentations about Mr. Williams or the Book will be
   mutually developed by the parties, but must be pre-approved by Mr. Williams, and may not be presented publicly
   if Mr. Williams does not approve.

9. Exclusivity and Limits:
   Mr. Williams grants Author Mr. Rigg the sole and exclusive rights to write the book covered by this agreement which
   may be sold and licensed individually or via a publishing company or on-line publishing company outlet in the native
   English, or any translated, language in the United States or globally, in paper, audio, digital, or electronic format.

    This Agreement does not cover, nor limit, Mr. Williams or any Williams’ family member writing, publishing, or selling
    a different future book, movie, manuscript, or short stories about Mr. Williams, his life, or his legacy with a different
    perspective.

10. Copyright Ownership:
    Because the Book and the story are inherently irremovable and inseparable from Mr. Williams himself and his
    family, copyright ownership of the Book shall remain with Mr. Williams and his estate, unless and until mutually
    modified by the parties in a subsequent publishing company agreement.



                                                                                                                  Page 2 of 3
                                                                                                             Rigg_000911
      Case 3:19-cv-00423 Document 111-2 Filed 07/21/21 Page 8 of 17 PageID #: 2457
                                    Hershel Woodrow “Woody” Williams




11. No Derivative Works:
    This Agreement covers all rights and obligations related to the single Book. This Agreement does not provide the
    right for Author Mr. Rigg to independently develop, write, sell, or market derivative works of the Book or of Mr.
    Williams’ life such as movies, sequels, short stories, television, merchandise, memorabilia, or manuscripts.

12. Publishing Company Agreement:
    Author Mr. Rigg, Mr. Williams, and Brent Casey will mutually negotiate and establish any required contract or
    agreement with a mutually agreed publishing company with input from all parties. If any dispute exists in drafting
    the details of a publishing contract, Mr. Williams, or Brent Casey in his capacity as the Family Representative, will
    have the final determination regarding terms of the publishing contract.

13. Royalties:
    Author Mr. Rigg and Mr. Williams shall each receive an equal 50%/50% share of the net Royalty proceeds from sales
    of the Book, calculated after marketing, promotional, shipping, printing, or any other related publishing company
    percentages or costs. For the absence of doubt, this means the Royalties available for the 50% split will be
    calculated after all other current and future production, marketing, publishing, or commission costs related to the
    Book are paid.

14. Successor Beneficiaries of Royalties:
    Rights to receive Royalties from Book sales after the death of Author Mr. Rigg or Mr. Williams, shall be to their
    respective successor beneficiaries listed below:

                    For Author Bryan Rigg                             For Mr. Hershel Woodrow Williams
     Beneficiary:    To be input by Bryan Rigg              Beneficiary:     Hershel Woodrow Williams’ Estate
     Trustee:        To be input by Bryan Rigg              Trustee:         Name of Woody’s Estate Trustee
     BR Initials: ________ Trustee Initials: _________      HWW Initials: ________ Trustee Initials: _________

15. Disputes: Mr. Rigg and Mr. Williams agree if there is a disagreement under this Agreement, it will be resolved in
    good faith by Brent Casey, only after seeking and fairly considering all input from the Williams’ family members.

16. Governing Law: This Agreement is subject to the laws of the State of West Virginia.

17. Entire Agreement: This Agreement reflects the entire understanding between the parties and it may not be
    changed except in writing signed by each applicable party below, or their lawful designee.



     Hershel Woodrow Williams                 Author Bryan Rigg                    Family Rep. Brent Casey


     Signed:_______________________           Signed:____________________          Signed:_____________________
     Name: Hershel Woodrow Williams           Name: Bryan Rigg                     Name: Brent Casey
     Date: ________________________           Date: _____________________          Date: ______________________



                                                                                                              Page 3 of 3
                                                                                                         Rigg_000912
Case 3:19-cv-00423 Document 111-2 Filed 07/21/21 Page 9 of 17 PageID #: 2458




                                                                    Rigg_000923
Case 3:19-cv-00423 Document 111-2 Filed 07/21/21 Page 10 of 17 PageID #: 2459




                                                                     Rigg_000924
Case 3:19-cv-00423 Document 111-2 Filed 07/21/21 Page 11 of 17 PageID #: 2460




                                                                     Rigg_000925
     Case 3:19-cv-00423 Document 111-2 Filed 07/21/21 Page 12 of 17 PageID #: 2461
                                    Hershel Woodrow “Woody” Williams




                                           UNEXPECTED HERO FROM THE FARM

    THIS AUTHOR AND PUBLISHING AGREEMENT, (“Agreement”) dated DATE, 2017, is between Hershel Woodrow
    “Woody” Williams, World War II United States Marine Corps Veteran and Congressional Medal of Honor Recipient,
    “Mr. Williams”), Bryan Rigg (“Author"), and the Williams’ family representative and veteran, Brent Casey.
        WHEREAS, Mr. Hershel Williams has authorized Bryan Rigg to author a Book (“Book”) about his life,
        WHEREAS, Author Mr. Rigg has agreed to write a Book about Mr. Williams’ life,
        WHERAS, Mr. Williams and Mr. Rigg have agreed to mutually collaborate to achieve the spirit and intent of the
        Book as outlined below,
        NOW THEREFORE, in consideration of the promises herein, the parties agree:

1. Sources for The Story:
    From Mr. Williams: Mr. Rigg will gather factual information for the Book from (i) personal interviews with Mr.
    Williams, (ii) information, articles, or artifacts provided by Mr. Williams, and (iii) other individuals who may have
    knowledge of Mr. Williams’ life before, during, and after his return from World War II.

    From The Williams Family: Mr. Williams’ immediate and extended family members will provide information about
    his childhood, years growing up, his service to country, life following World War II, career history, community
    service, achievements, home life, and other appropriate personal information applicable to Mr. Williams’ life story.

2. Preexisting Writings, Content, Ideas, or Interviews:
   All prior or already-completed interviews, writings, ideas, discussions, or research regarding the Book that predate
   this Agreement shall be covered by this Agreement.

3. Mr. Williams’ Intent for the Book:
   Mr. Williams’ principal goal for the Book is to amplify readers’ loyalty to their country and their individual
   responsibility as a citizen by demonstrating the average citizen's ability to go above and beyond their own
   immediate interests to protect America’s way of life and our liberty. Mr. Williams hopes the youth reading this
   Book will get a sense of their obligation to the freedom their country provides them.

4. Honorable and Truthful Content:
   Due to the powerful nature of Mr. Williams’ American Story, and the prominence of the Congressional Medal of
   Honor, it is imperative that the story, the Book, and all related marketing and representations are done
   professionally, respectfully, and in a consistent manner by all parties. Mr. Riggs will write the Book factually, both
   from written records and from input provided by others.

    Although horrors are a reality of war, and a natural part of this story, Mr. Williams wants the Book to emphasize
    the achievements of those who sacrificed their lives and celebrate with the reader the success and sustained
    subsequent peace that came from victory and being on the winning side.

5. Title: The title of the Book will be mutually decided by Mr. Williams, Bryan Rigg, and the Williams family to most
   accurately represent (i) the story and the man, (ii) the spirit and intent of its message, and (iii) to best inspire
   commercial success of the Book with the public.
                                                                                                              Page 1 of 3
                                                                                                         Rigg_000926
     Case 3:19-cv-00423 Document 111-2 Filed 07/21/21 Page 13 of 17 PageID #: 2462
                                     Hershel Woodrow “Woody” Williams




6. Williams’ Family Authorized Representative; Brent Casey or Other:
   If needed, Brent Casey and Mr. Williams shall mutually represent the extended Williams family’s input regarding
   input to the Book. If applicable, this will assist Author Mr. Rigg by providing him a single and consistent information
   source, for any minor disputes.

    If Mr. Williams predeceases before or after the Book is completed, Brent Casey shall be the Authorized Family
    Representative and will have sole authority to make final decisions on behalf of Mr. Williams, with reasonable input
    and consent from all applicable Williams’ family members. Brent Casey shall also have authority to administer and
    obtain all continuing related paperwork, contracts, licensing, tax, and / royalty matters associated with the Book
    and any future parties. If Brent Casey passes or is otherwise permanently unable to fulfill his role as Authorized
    Family Representative regarding the duties listed, the applicable Williams’ family members shall choose a new
    Authorized Family Representative by majority vote, and that person shall have the rights and duties of this role.

7. Final Approval – Book Content and Publication:
   The Book will be a collaborative effort by all parties noted above. However, due to the personal nature of the
   authorized biography about his life, Mr. Williams shall have the sole, exclusive, and final decision on the Book
   content, title, and when the Book is complete and ready to be published. This final approval must be provided in
   writing by Mr. Williams to Author Mr. Rigg, or if Mr. Williams predeceases publication, by his designee, Brent Casey,
   before the Book can be publically announced or published, which shall not be unreasonably withheld.

    The design, format, and style of the Book, including text, photos, graphic material, and dust jacket art will also be
    mutually developed, with final approval required from Mr. Williams, which will not be unreasonably withheld.

8. Promotion and Marketing:
   Author Mr. Rigg, Mr. Williams, and Brent Casey will mutually determine the most effective method to promote
   Book sales, including signing tours or publicity materials. This may be coordinated in conjunction with a publishing
   company, consultant, or other entity. All media or public presentations about Mr. Williams or the Book will be
   mutually developed by the parties, but must be pre-approved by Mr. Williams, and may not be presented publicly
   if Mr. Williams does not approve.

9. Exclusivity and Limits:
   Mr. Williams grants Author Mr. Rigg the sole and exclusive rights to write the book covered by this agreement which
   may be sold and licensed individually or via a publishing company or on-line publishing company outlet in the native
   English, or any translated, language in the United States or globally, in paper, audio, digital, or electronic format.

    This Agreement does not cover, nor limit, Mr. Williams or any Williams’ family member writing, publishing, or selling
    a different future book, movie, manuscript, or short stories about Mr. Williams, his life, or his legacy with a different
    perspective.

10. Copyright Ownership:
    Because the Book and the story are inherently irremovable and inseparable from Mr. Williams himself and his
    family, copyright ownership of the Book shall remain with Mr. Williams and his estate, unless and until mutually
    modified by the parties in a subsequent publishing company agreement.



                                                                                                                  Page 2 of 3
                                                                                                             Rigg_000927
     Case 3:19-cv-00423 Document 111-2 Filed 07/21/21 Page 14 of 17 PageID #: 2463
                                    Hershel Woodrow “Woody” Williams




11. No Derivative Works:
    This Agreement covers all rights and obligations related to the single Book. This Agreement does not provide the
    right for Author Mr. Rigg to independently develop, write, sell, or market derivative works of the Book or of Mr.
    Williams’ life such as movies, sequels, short stories, television, merchandise, memorabilia, or manuscripts.

12. Publishing Company Agreement:
    Author Mr. Rigg, Mr. Williams, and Brent Casey will mutually negotiate and establish any required contract or
    agreement with a mutually agreed publishing company with input from all parties. If any dispute exists in drafting
    the details of a publishing contract, Mr. Williams, or Brent Casey in his capacity as the Family Representative, will
    have the final determination regarding terms of the publishing contract.

13. Royalties:
    Author Mr. Rigg and Mr. Williams shall each receive an equal 50%/50% share of the net Royalty proceeds from sales
    of the Book, calculated after marketing, promotional, shipping, printing, or any other related publishing company
    percentages or costs. For the absence of doubt, this means the Royalties available for the 50% split will be
    calculated after all other current and future production, marketing, publishing, or commission costs related to the
    Book are paid.

14. Successor Beneficiaries of Royalties:
    Rights to receive Royalties from Book sales after the death of Author Mr. Rigg or Mr. Williams, shall be to their
    respective successor beneficiaries listed below:

                    For Author Bryan Rigg                             For Mr. Hershel Woodrow Williams
     Beneficiary:    To be input by Bryan Rigg              Beneficiary:     Hershel Woodrow Williams’ Estate
     Trustee:        To be input by Bryan Rigg              Trustee:         Name of Woody’s Estate Trustee
     BR Initials: ________ Trustee Initials: _________      HWW Initials: ________ Trustee Initials: _________

15. Disputes: Mr. Rigg and Mr. Williams agree if there is a disagreement under this Agreement, it will be resolved in
    good faith by Brent Casey, only after seeking and fairly considering all input from the Williams’ family members.

16. Governing Law: This Agreement is subject to the laws of the State of West Virginia.

17. Entire Agreement: This Agreement reflects the entire understanding between the parties and it may not be
    changed except in writing signed by each applicable party below, or their lawful designee.



     Hershel Woodrow Williams                 Author Bryan Rigg                    Family Rep. Brent Casey


     Signed:_______________________           Signed:____________________          Signed:_____________________
     Name: Hershel Woodrow Williams           Name: Bryan Rigg                     Name: Brent Casey
     Date: ________________________           Date: _____________________          Date: ______________________



                                                                                                              Page 3 of 3
                                                                                                         Rigg_000928
    Case 3:19-cv-00423 Document 111-2 Filed 07/21/21 Page 15 of 17 PageID #: 2464
                                 Hershel Woodrow “Woody” Williams




                                                  BOOK AGREEMENT


THIS AUTHOR AND PUBLISHING AGREEMENT, (“Agreement”) dated DATE, 2018, is between Hershel Woodrow
“Woody” Williams, World War II United States Marine Corps Veteran and Congressional Medal of Honor Recipient,
“Mr. Williams”), and Dr. Bryan Rigg (“Author").

    WHEREAS, Mr. Williams has authorized Bryan Rigg to author a biography (“Book”) about his life,
    WHEREAS, Author has agreed to write a biography about Mr. Williams’ life,
    WHEREAS, Mr. Williams and Author may partner with a publishing company (“Publisher”)
    NOW THEREFORE, in consideration of the promises herein, the parties agree:

1. Exclusivity: Mr. Williams grants Author the sole and exclusive rights to write the book covered by this
   agreement which Author may sell and license individually or via a publishing company in English, or any
   translated, language in the United States or globally, in paper, audio, digital, or electronic format.

2. Copyright Ownership: Author shall have full and complete copyright ownership of the Book unless and until
   mutually modified in any related publishing company agreement.

3. Derivative Works Ownership: Author shall have full and complete copyright ownership of related derivative
   works unless and until modified in any subsequent production or other agreement. Such derivative works shall
   include all film, TV, memorabilia, and dramatic rights, with reasonable efforts to procure a tie-in edition of the
   Book.

4. Sources for The Story: Author has, and will, gather factual information for the Book from (i) personal interviews
   with Mr. Williams, (ii) information, articles, or artifacts provided by Mr. Williams, (iii) personal research, and (iii)
   others who may have knowledge of Mr. Williams’ life before, during, and after his return from World War II.

5. Preexisting Writings, Content, Ideas, or Interviews: All prior or already-completed interviews, writings, ideas,
   discussions, or research regarding the Book that predate this Agreement shall be covered by this Agreement.

6. Title and Intent for the Book: Author’s book is tentatively titled “Flamethrower” which is an account of the
   World War II activities of Woody Williams on Iwo Jima for which he was awarded the Congressional Medal of
   Honor. The final Book title will be mutually decided by the Publisher and Author, with input from Mr. Williams.

7. Book Content and Publication: Publisher and Author shall mutually decide on the final text content and photos
   of the Book, and when the Book is complete and ready to be published, with Mr. Williams’ input.

8. Promotion and Marketing: Publisher and Author will determine the most effective method to promote Book
   sales, including signing tours or publicity materials, including input from Mr. Williams, as applicable. Promotion,
   marketing, and research expenses incurred by Mr. Williams and Author prior to April 1, 2018 shall be their own
   responsibility. After April 1, 2018, Publisher shall pay for promotion and marketing expenses.


                                                                                                                Page 1 of 3
                                                                                                             Rigg_000931
   Case 3:19-cv-00423 Document 111-2 Filed 07/21/21 Page 16 of 17 PageID #: 2465
                               Hershel Woodrow “Woody” Williams




9. Publishing Company Agreement: Author shall have the sole discretion to choose the publishing company, with
   input from Mr. Williams.

10. Royalties: Author Mr. Rigg and Mr. Williams shall each receive an equal 50% / 50% share of the net royalty
    proceeds from sales of the Book and Derivative Works, calculated after any applicable agent fees, marketing,
    promotional, shipping, printing, or any other related publishing or production percentages or costs. The parties
    anticipate in alignment with a related Publishing Agreement for the Book that the Publisher shall pay a related
    Agent, and that Agent shall pay Author and Mr. Williams, as generally anticipated in Exhibit A.

11. Honorarium Fees: Any honorariums or stipends received from either party after April 1, 2018 will also be split
    50% / 50% between Author and Mr. Williams.

12. Successor Beneficiaries of Royalties: Rights to receive Royalties from Book sales after the death of Author or
    Mr. Williams, shall be to their respective successor beneficiaries listed below:

                  For Author Bryan Rigg                            For Mr. Hershel Woodrow Williams
     Beneficiary: Rigg FLP                                  Beneficiary: Hershel Woodrow Williams’ Estate
     BR Initials: ________                                  HWW Initials: ________

13. Disputes: Mr. Rigg and Mr. Williams agree if there is a disagreement under this Agreement, it will be resolved
    in good faith.

14. Governing Law: This Agreement is subject to the laws of the State of West Virginia.

15. Entire Agreement: This Agreement reflects the entire understanding between the parties and it may not be
    changed except in writing signed by each party below, or their lawful designee.


 Hershel Woodrow Williams                                   Author Bryan Rigg

 Signed:_____________________________                       Signed:__________________________
 Name: Hershel Woodrow Williams                             Name: Bryan Rigg
 Date: ______________________________                       Date: ___________________________




                                                                                                         Page 2 of 3
                                                                                                      Rigg_000932
Case 3:19-cv-00423 Document 111-2 Filed 07/21/21 Page 17 of 17 PageID #: 2466
                   Hershel Woodrow “Woody” Williams




                                      Exhibit A




                                                                       Page 3 of 3
                                                                     Rigg_000933
